Citation Nr: 1705479	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial compensable rating for a right ear hearing loss disability from June 29, 2009 until September 22, 2014.

2.  Entitlement to a compensable evaluation for bilateral hearing loss for the period beginning September 22, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the U.S. Army from September 1983 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 and January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The November 2009 rating decision denied service connection for bilateral hearing loss.  However, a January 2011 rating decision granted service connection for a right ear hearing loss disability and assigned a noncompensable rating.  The Veteran appealed both the denial of his claim for service connection for a left ear hearing loss disability and a noncompensable rating assigned for his service-connected right ear hearing loss disability. 

By way of background, the Board remanded the case for further development in August 2014.  At that time, the issue of the Veteran's entitlement to service connection for left ear hearing loss was before the Board.  Following the Board's remand, the RO issued a rating decision in November 2014, grating service connection for left ear hearing loss, which constitutes a full award of the benefit sought on appeal with respect to that issue.  The November 2014 rating decision reflects that the Veteran was assigned a noncompensable rating for right ear hearing loss from June 29, 2009 until September 22, 2014, and a noncompensable rating for bilateral hearing loss for the period beginning September 22, 2014.  Both ratings stem from the initial appeal and are at issue in this case.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board notes that the Veteran initially requested a Board hearing.  See January 2013 VA Form 8.  However, subsequently, the Veteran withdrew his hearing request.  See May 2014 correspondence.

In a January 2017 statement, the Veteran asked that his appeal be advanced on the docket due to a financial hardship.  The Veteran provided documentation to support his request.  The Board finds that this is good or sufficient cause to advance the case on the docket; thus, the motion to advance the appeal on the Board's docket is granted.  See 38 C.F.R. § 20.900 (c).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A remand is necessary to ensure compliance with the directives of the August 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant a right to compliance with the remand orders).  Therein, the Board stated that if the benefits sought on appeal remained denied, that the AOJ should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  In this case, the AOJ granted service connection for the Veteran's left ear hearing loss, but the ratings for right ear hearing loss and bilateral hearing loss (described above) remain on appeal; and, it does not appear that the AOJ issued a SSOC.  38 C.F.R. §§ 19.9, 19.31.  Thus, a remand is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issues of: 1) entitlement to an initial compensable rating for right ear hearing loss from June 29, 2009 until September 22, 2014, and 2) entitlement to a compensable evaluation for bilateral hearing loss for the period beginning September 22, 2014, in light of all the evidence of record.  If either benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and he should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




